DETAILED ACTION
This action is pursuant to the claims filed on November 13, 2018. Claims 1-37 are pending. A first action on the merits of claims 1-37 is as follows.
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
Claim Objections
Claim 1 is objected to because of the following informalities:  
Claim 1, ln. 10: “One or more sensors from an RF sensor, a Magnetic field detector” should be changed to –one or more sensors selected from a radiofrequency (RF) sensor, a magnetic field detector--.
Appropriate correction is required.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 1-9, 28, 32-35,  & 37 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly 
Claim 1, ln. 6-7 & 9 recite “one or more surgical tool” and “at least one surgical tool”, respectively. It is unclear if the MRI-guided surgical system comprises both groups of the surgical tools or these two groups refer to the same. Furthermore, ln. 16 recites, “the surgical tool”. It is unclear which surgical tool it is referring to.
Accordingly, claims 2-9 are rejected by virtue of its dependency on independent claim 1.
Claim 2, ln. 1 recites “at least one of the surgical tools”. It is unclear whether this is a third group of surgical tools or is the same as the first two groups in claim 1. 
Claim 5, lns. 1-2 recites “at least one of the surgical tools”. It is unclear whether this is a third group of surgical tools or is the same as the first two groups in claim 1. 
Claim 28, ln. 6 recites “a predefined threshold”. However, it is unclear whether there are two distinct predefined thresholds or the threshold is referring to the threshold of claim 26. 
Claim 32 recites “one or more of an electrical heater, a temperatures sensor, and an electronic chip”. However, these elements are already recited in claim 31. It is unclear whether there are different elements from or the same elements of claim 31.
Claim 35 recites “a temperatures sensor”. However, it is unclear whether this temperature sensor is different from the temperature sensor of claim 31 and 32 or the same. 
Claim 37 recites “one or more temperature sensors”. However, it is unclear whether these temperature sensors are different from the temperature sensors of claim 31, 32 and 35 or all the temperature sensors are the same. 
 Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 10, 20 & 23 are rejected under 35 U.S.C. 102(a)(1)/(a)(2) as being anticipated by Maytal et al. (hereinafter ‘Maytal’, U.S. Pat. No. 5,978,697).
In regard to independent claims 10 & 26 and claim 20,  23, 27, Maytal discloses a cryoablation system (MRI-guided cryosurgical system as shown in Fig. 1), comprising: a cryoprobe (operating members 2 in Fig. 1) comprising: 
a probe shaft (shaft 74 in Fig. 2) having a distal section insertable into a patient tissue (distal tip of shaft 75 is capable of piercing a skin), 
a cryofluid supply (col. 4, ln. 38-44: argon gas at liquefied state forming a cryogenic pool within chamber 82) within the probe shaft and to supply the cryofluid toward a distal section for cooling and/or freezing the patient tissue (col. 4, ln. 38-44), the cryofluid being at cryogenic temperature when supplied in the cryofluid supply at a first pressure (col. 12-22: cryofluid is at a temperature to effectively cool surface 80 to freeze the patient’s tissue); 
a low pressure cooling fluid source/at least one cryofluid source (cryogenic container 34 housing the cooling gas including argon, col. 4, ln. 12-22) configured to supply a cooling fluid at a second pressure toward the distal section through the cryofluid 
a control system operatively coupled to the temperature sensor (microprocessor 43 in Fig. 1, col. 4, ln. 54-57) such as to detect a rise in the temperature of the cryoprobe or a portion or component thereof exceeding a predefined threshold  (col. 4, ln. 54-57: thermal sensor senses the temperature within the chamber, or the passageway and a microprocessor 43 enables control of temperature within the chamber 82 by heating or cooling the distal tip of the cryoprobe, col. 5, ln. 21-32), the control system further configured to control the supply of the cryofluid to the cryofluid supply and to deliver cryofluid to the cryofluid supply such as to cool the cryoprobe or a portion or component thereof upon detection of a rise in temperature of the cryoprobe or a portion or component thereof exceeding a predefined threshold  (col. 4, ln. 54-5).
Additionally, following detection of a magnetic resonance imaging (MRI) system in operation, cooling is provided by the cooling fluid counteracts radiofrequency heating associated with MRI (col. 4, ln. 43-44: note that circulation of cooling gas into the chamber 82 necessarily cools any of the portions that may be susceptible to RF heating such as the surface 80 of the operating tip 74 formed from a metal). 
In regards to claim 15, 
In regards to claim 23, Maytal further discloses wherein the cryofluid is the same fluid as the cooling fluid (col. 4, ln. 38-44).
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.


The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1, 2, 5 & 9 are rejected under 35 U.S.C. 103 as being unpatentable over Dumoulin et al. (U.S. Pat. No. 6,245,896), and further in view of Degertekin et al. (U.S. PGPub. No. 2016/0249882).  
In regards to independent claim 1 and claim 6, Dumoulin discloses a magnetic resonance imaging (MRI) guided surgical system (probe 190, switch 155, RF power source 157, ablation control 158 and its system 122 in Fig. 1), operable in conjunction with a magnetic resonance (MR) system positioned in an MR room (magnetic system 103 in Fig. 1), the MR 
a surgical system (RF ablation device/catheter 190 in Fig. 2), at least portions of the surgical system being positionable in the MR room (the ablation device is inserted into the patient, col. 4, ln. 66-67), the surgical system comprising one or more surgical tools at least portions of which are positionable inside a patient during surgery (RF ablation catheter 190 comprises ablation energy delivery member 200 in Fig. 2), at least one surgical tool having one or more components that develop reactive effects when exposed to MR signals generated by the MR system (note that any electronic components including the member 200 and its conductive wires 210 and 220 which carry the RF power are susceptible to RF heating in Fig. 5, col. 5, ln. 28-43); and
a control system operatively connected to the surgical system (system control 122 in Fig. 1), the control system being configured to: determine whether the MR system is in operation (system control 122 controls switching between ablation mode and the imaging mode for imaging and determining the position of the catheter 190, col. 3, ln. 16-52).
However, Dumoulin fails to disclose if the control system determines that the MR system is in operation, mitigate the reactive effects of MR signals generated by the MR system on components of the surgical tool, whereby mitigation comprises a reduction in the reactive effects induced in components of the surgical system.  
Degertekin teaches an MRI compatible catheter comprising electronic components including a transmission line ([0037]: the tip of the catheter 100 comprises on-chip electronics and a transmission line). Specifically, Degertekin is concerned with a thermal management of RF catheter heating of the electronics and the transmission line of the catheter ([0039], [0043]) by 
In regard to claims 2 and 5, it is noted that electrodes and transmission lines for RF ablation are both electrical and metallic components. 
In regards to claim 9, the catheter of Dumoulin/Degertekin combination (Dumoulin, RF ablation catheter 190 in Fig. 1) is physically separable and is separate from the MR system (Dumoulin, system 103 in Fig. 1). 
Claims 3, 7 & 8 are rejected under 35 U.S.C. 103 as being unpatentable over Dumoulin and Degertekin as applied to claim 1 above, and further in view of Weiss et al. (hereinafter ‘Weiss’, U.S. PGPub. No. 2010/0134273).
In regard to claims 3, 7 and 8, Demoulin/Degertekin combination discloses the invention substantially as claimed in claim 1 and discussed above. However, Demoulin/Degertekin combination fails to disclose at least one of RF or magnetic field detector as claimed.
Weiss teaches a MR compatible catheter (40 in Fig. 1, [0018]) having an active element (electrode 42) attached to a distal end thereof and coupled to a control system (active element .  
Claim 21 is rejected under 35 U.S.C. 103 as being unpatentable over Maytal as applied to claim 10 above, and further in view of Joye et al. (hereinafter ‘Joye’, U.S. PGPub. No. 2002/0010460).
In regard to claim 21, Maytal discloses the invention substantially as claimed in claim 10 and discussed above. 
However Maytal is silent about the parameters of the second pressure being less than about 500 psi. 
Joye teaches that the pressure of cooling fluid within a cooling source is greater than 400 psi and preferably about 500 psi ([0042]). Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to modify the second pressure to be less than 500 psi since such operating parameter of argon in the cryoablation art is known in the art and involves routine skilled in the art and a predictable result would ensue.
Claim 22 is rejected under 35 U.S.C. 103 as being unpatentable over Maytal as applied to claim 10 above, and further in view of Jurns (NPL: Flow of Sub-cooled Cryogens through a Joule-Thomson Device).
In regards to claim 22, Maytal discloses the invention substantially as claimed in claim 10 and discussed above. 
However, Maytal is silent as to the temperature drop the cooling fluid resulting in a temperature drop of the distal section between about 2 and about 8 °C.
Jurns teaches that the temperature drop between the during Thompson-joules expansion in the range of about 3.5 °C (Pg. 10, Chapter II, para. I: inlet temperature of 19 to 25.5 K and outlet temperature of 15.5 to 25.5K). Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to provide a minimal temperature drop during J-T expansion as doing so allows for more efficient cooling.
Allowable Subject Matter
Claims 11-14, 16-19, 28 & 29 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter:
In regard to dependent claims 11-14 and 16-19, 
Weiss et al. (U.S. PGPub. No. 2010/0134273) teaches providing a RF sensor or magnetic field sensor configured to detect a magnetic field in an MRI guided ablation system to electrically decouple the transmission line segments to prevent thermal heating of the distal tip of the catheter ([0029]). However,  Furthermore, Weiss is an RF ablation catheter and thus it fails to disclose that a control system is operatively connected to the one or more detectors to control the supply of the low pressure cooling fluid to the distal section of the cryoprobe in response to the detection of MR signals.  
Accordingly, claims 12-14 and 16-19 are allowable as being dependent on independent claim 11. 
In regards to claim 28, Maytal discloses that the control system is configured to deliver cryofluid to the cryofluid supply at a cryogenic temperature for cooling and/or freezing a patient tissue (col. 4, ln. 38-44). Maytal is limited to delivering a helium at a non-cryogenic temperature to warm or heat the cryoprobe or a portion or component thereof after effectively freezing the patient’s tissue. There would be no motivation to modify Maytal to configure the control system to in part, “deliver a non-cryogenic temperature to cool the cryoprobe or a portion or component thereof upon detection of an RF signal or magnetic field characteristic of an MRI system in operation or of a rise in temperature of the cryoprobe or a portion or component thereof exceeding a predefined threshold” as required in claim 28. 
In regards to claim 29, Maytal discloses the cryoprobe comprising the temperature sensor but fails to disclose an electrical heater and an electronic chip. Maytal further fails to disclose in part, that “the control system is configured to electrically disconnect or isolate the electrical heater, temperature sensor or electronic chip upon detection of an RF signal or magnetic field characteristic of an MRI system in operation” as required in claim 29 since all the . 
Claims 24-25 & 30-37 are allowed.
In regards to independent claim 24, Maytal was found to be the closest prior art. Maytal discloses a cryoprobe comprising a probe shaft comprising metallic metal (col. 43-44: “the surface 80 of operating tip 74 is preferably made of a heat conducting material such as metal for effectively freezing the patient’s tissue”).  However, Maytal fails to disclose in part, “one or more detects positioned proximal to the MR system and configured to detect MR signals; and a control system operatively connected to the cryoablation system and being configured to: receive indication from the one or more detectors, determine whether the MR system is operational based at least on the indication received from the one or more detectors, and if the control system determines that the MR system is operational: if the cryoprobe comprises a probe shaft comprising metallic material, then initiate a cooling operation of the probe shaft, whereby the cooling operation comprises supply a cooling fluid” as required in independent claim 24. 
Maytal further fails to disclose and the control system operatively configured to perform the steps as required when the cryoprobe comprises an electric heater or an electrical circuitry.
Accordingly, claim 25 is allowable as being dependent on independent claim 24.
With respect to independent claim 30, Maytal was found to be the closest prior art. Maytal fails to disclose, teach, or suggest, in part, a cryoprobe comprising, “one or more sensors seleted from an RF sensor and a magnetic field detector and a control system operatively coupled 
Accordingly, claims 31-37 are rejected by virtue of their dependency on independent claim 30. 
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to EUNHWA KIM whose telephone number is (571)270-1265. The examiner can normally be reached 9AM-5:30PM.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, JOSEPH STOKLOSA can be reached on (571) 272-1213. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/EUN HWA KIM/Primary Examiner, Art Unit 3794                                                                                                                                                                                                        1/14/2022